USCA11 Case: 21-10247    Date Filed: 03/16/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10247
                 Non-Argument Calendar
                 ____________________


MANAGED CARE ADVISORY GROUP, LLC,
                                             Plaintiff-Appellee,
MD LEONARD J. KLAY, et al.,
                                                      Plaintiffs,
versus
UNITED HEALTHCARE OF
NORTH CAROLINA, et al.,


                                                   Defendants,
USCA11 Case: 21-10247       Date Filed: 03/16/2022   Page: 2 of 11




2                     Opinion of the Court                21-10247

CIGNA HEALTHCARE, INC.,


                                             Defendant-Appellant.


                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:00-md-01334-FAM
                    ____________________


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Appellant, CIGNA Healthcare, Inc. (“CIGNA”), appeals
from the district court’s denial of its expedited motion to enforce
a settlement agreement and to enjoin Appellee, Managed Care
Advisory Group, LLC (“MCAG”), from pursuing allegedly im-
proper remedies at a final arbitration hearing before Special Mas-
ter Joseph Matthews. On appeal, CIGNA argues that the district
court erroneously allowed the final arbitration hearing to proceed
because (i) MCAG lacks standing to pursue claims on behalf of a
class of medical providers and (ii) MCAG was pursuing relief that
was barred by a settlement agreement between CIGNA and the
class of medical providers.
USCA11 Case: 21-10247        Date Filed: 03/16/2022     Page: 3 of 11




21-10247               Opinion of the Court                         3

       After receiving CIGNA’s notice of appeal, this Court re-
quested that the parties address whether the district court’s order
denying CIGNA’s expedited motion was immediately appealable.
MCAG then filed a motion to dismiss CIGNA’s appeal for lack of
jurisdiction. In response to MCAG’s motion to dismiss and to this
Court’s jurisdictional question, CIGNA argues that we have ap-
pellate jurisdiction to hear this interlocutory appeal under 28
U.S.C. §§ 1291, 1292(a)(1). The jurisdictional question and mo-
tion to dismiss were carried with the case for this panel to make a
final determination. Because we disagree with CIGNA that this
Court has jurisdiction over CIGNA’s interlocutory appeal under
either § 1291 or § 1292(a)(1), we grant MCAG’s motion to dismiss
the appeal.
       Because we write only for the parties who are familiar with
the facts and proceedings in this case, we relate only those facts
necessary to understand our decision.
                                  I.
       Under 28 U.S.C. § 1291, this Court has jurisdiction over
“appeals from all final decisions of the district courts of the United
States.” The U.S. Supreme Court “long has stated that as a gen-
eral rule a district court’s decision is appealable under [§ 1291] on-
ly when the decision ‘ends the litigation on the merits and leaves
nothing for the court to do but execute the judgment.’” Gulf-
stream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 275,
108 S. Ct. 1133, 1136 (1988) (quoting Catlin v. United States, 324
U.S. 229, 233, 65 S. Ct. 631, 633 (1945)). The purpose of this rule
USCA11 Case: 21-10247        Date Filed: 03/16/2022      Page: 4 of 11




4                       Opinion of the Court                 21-10247

is to enable effective judicial administration “by forbidding
piecemeal disposition on appeal of what for practical purposes is a
single controversy.” Id. at 275 n.7, 108 S. Ct. at 1136 n.7 (quoting
Cobbledick v. United States, 309 U.S. 323, 325, 60 S. Ct. 540, 541
(1940)).
        Here, the order at issue is a postjudgment order, which
renders “the meaning of a ‘final decision’ . . . less clear because the
proceedings necessarily follow a final judgment.” Thomas v. Blue
Cross & Blue Shield Ass’n, 594 F.3d 823, 829 (11th Cir. 2010).
CIGNA argues that the district court’s order denying its requested
stay of the final arbitration hearing was final because it “disassoci-
ate[d]” the court from the case. Drummond Co., Inc. v. Terrance
P. Collingsworth, Conrad & Scherer, LLP, 816 F.3d 1319, 1322
(11th Cir. 2016) (quoting Doe No. 1 v. United States, 749 F.3d 999,
1004 (11th Cir. 2014)). We have stated that “[a] postjudgment or-
der is final for purposes of section 1291 only if the order disposes
of all issues raised in the motion.” Thomas, 594 F.3d at 829. The
order at issue here clearly does not do so. In its expedited mo-
tion, CIGNA requested that the district court “enjoin[] the arbitra-
tion hearing from proceeding” because (i) MCAG was seeking re-
lief that was “barred by the Settlement Agreement” between
CIGNA and the class of medical providers and (ii) MCAG lacked
“standing to pursue” that relief. In its paperless order denying
that motion, the district court said the motion was denied “with
leave to argue, if appropriate, before Joseph Matthews,” the Spe-
cial Master serving as the arbitrator. The district court did not
USCA11 Case: 21-10247          Date Filed: 03/16/2022      Page: 5 of 11




21-10247                 Opinion of the Court                           5

“dispose[] of” CIGNA’s arguments concerning MCAG’s standing
or its sought after relief. Thomas, 594 F.3d at 829. Instead, it re-
ferred those matters to the Special Master to decide initially.
        This Court’s holding in Thomas is instructive. There, a
class of physicians and an insurance company entered a settle-
ment agreement that released the insurance company “from all
claims arising out of or related to matters referenced in the class
action and the settlement agreement.” Id. at 827. One physician
failed to opt out of the settlement agreement in time, so he filed a
motion for (i) an order declaring that the settlement agreement
did not release his claims and (ii) an order declaring that the court
would consider his request to opt out of the settlement agree-
ment. Id. The district court summarily denied his motion with-
out addressing the merits of his argument. Id. at 827–28. This
Court dismissed the physician’s appeal for lack of jurisdiction be-
cause, inter alia, the district court’s post-judgment order was not
an appealable “final decision” under § 1291. Id. at 829. Because
the district court provided no explanation for its denial, we rea-
soned that “[t]he most we can say about the order . . . is that it did
not alter the status quo.” Id. The order was not a “final decision”
because it “did not ‘finally settle[] the matter in litigation,’” i.e., it
“did not expressly rule that [the physician’s] claims [were] re-
leased.” Id. at 830 (quoting Delaney’s Inc. v. Ill. Union Ins. Co.,
894 F.2d 1300, 1305 (11th Cir. 1990)).
       This reasoning applies equally to this case: the district
court’s summary denial of CIGNA’s expedited motion to stay the
USCA11 Case: 21-10247            Date Filed: 03/16/2022         Page: 6 of 11




6                          Opinion of the Court                      21-10247

arbitration hearing did not expressly address either the scope of
the settlement agreement or MCAG’s standing. Instead, it gave
CIGNA “leave to argue” these issues before the arbitrator. As in
Thomas, the most we can say about the district court’s summary
denial of CIGNA’s motion is that it left the status quo intact and
did not finally settle or otherwise dispose of CIGNA’s arguments. 1

1 In its response to MCAG’s motion to dismiss the appeal, CIGNA pointed to
a earlier appeal in this case where we held that the district court’s order en-
forcing an “arbitral summonses [was] a final and appealable order.” Man-
aged Care Advisory Grp., LLC v. CIGNA Healthcare, Inc., 939 F.3d 1145,
1154 (11th Cir. 2019). CIGNA argues that, based on this prior decision, juris-
diction must also exist here. We disagree. In the earlier appeal, we reasoned
that “enforcing the arbitral summonses sends the litigants back to the
standalone arbitration proceeding, and the district court has disposed of eve-
rything pending before it.” Id. at 1155. The district court had disposed of all
the issues presented by the postjudgment motion because all it had left to do
was enforce the summonses. Id. (citing Mayer v. Wall St. Equity Grp., Inc.,
672 F.3d 1222, 1224 (11th Cir. 2012) (“[A]n order is deemed final if it disposes
of all the issues raised in the motion that initially sparked the postjudgment
proceedings.”)). But here, the district court did not dispose of CIGNA’s ar-
guments concerning the scope of the arbitration agreement and MCAG’s
standing. Instead, the district court referred CIGNA’s arguments to the Spe-
cial Master, deferring its own ruling on these questions for a later time. See
Fed. R. Civ. P. 53(f)(1) (“In acting on a master’s order, report, or recommen-
dations, the court must give the parties notice and an opportunity to be
heard; may receive evidence; and may adopt or affirm, modify, wholly or
partly reject or reverse . . . .”). While we held in the earlier appeal that the
district court’s “retention of jurisdiction to review the arbitrator’s decision
[did] not destroy the finality of the district court’s ruling pertaining to the
enforcement of the arbitral summonses,” we believe it does destroy the final-
ity of the order here, which summarily rejected CIGNA’s arguments without
providing a final ruling. Thomas, 594 F.3d at 829–30.
USCA11 Case: 21-10247         Date Filed: 03/16/2022      Page: 7 of 11




21-10247                Opinion of the Court                           7

Therefore, we lack jurisdiction under § 1291 to hear CIGNA’s ap-
peal of this interlocutory order. See Gulfstream Aerospace Corp.,
485 U.S. at 275, 108 S. Ct. at 1136 (holding that a district court’s
denial of a motion to stay or dismiss the federal action when a
similar suit was pending in state court was not immediately ap-
pealable under § 1291 because the order did not end the litigation
on the merits and instead “ensure[d] that litigation will contin-
ue”).
                                   II.
         In the alternative, CIGNA argues that we have jurisdiction
over this appeal under 28 U.S.C. § 1292(a)(1), which gives this
Court jurisdiction over appeals from “[i]nterlocutory orders of the
district courts . . . granting, continuing, modifying, refusing or dis-
solving injunctions.” CIGNA’s expedited motion requested an
“injunction . . . to enforce the Settlement Agreement and to pre-
vent an arbitral final hearing from moving forward.” While
CIGNA’s expedited motion used the word “injunction,” MCAG
argues that the court’s denial of this motion was merely a “case
management order.” The Supreme Court has instructed us to
adopt a functional approach when deciding whether an interlocu-
tory order falls within § 1292(a)(1)’s ambit. See Abbott v. Pe-
rez, --- U.S. ----, 38 S. Ct. 2305 (2018) (“[T]he District Court did not
call its orders ‘injunctions’ . . . but the label attached to an order is
not dispositive. . . . [W]here an order has the ‘practical effect’ of
granting or denying an injunction, it should be treated as such for
USCA11 Case: 21-10247       Date Filed: 03/16/2022     Page: 8 of 11




8                      Opinion of the Court                21-10247

purposes of appellate jurisdiction.” (quoting Carson v. Am.
Brands, Inc., 450 U.S. 79, 83, 101 S. Ct. 993, 996 (1981))).
      We have outlined the requirements for an appeal under
§ 1292(a)(1) as follows:
      First, the interlocutory order appealed must have
      the first two elements of an injunction, that is, it
      must be: (1) a clearly defined and understandable di-
      rective by the court to act or to refrain from a par-
      ticular action; and (2) enforceable through con-
      tempt, if disobeyed. However, merely establishing
      that the order under consideration is a court order
      commanding or preventing an action, and enforcea-
      ble by contempt, does not make it “an injunction”
      under § 1292(a)(1). As noted earlier, an injunction in
      the traditional sense must be an order that gives
      some or all of the substantive relief sought in the
      complaint. Thus, “[t]he § 1292(a)(1) exception [to
      the final judgment rule] does not embrace orders
      that have no direct or irreparable impact on the mer-
      its of the controversy.”
Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1128–29
(11th Cir. 2005) (alterations in original) (footnotes omitted) (quot-
ing Gardner v. Westinghouse Broad. Co., 437 U.S. 478, 482, 98 S.
Ct. 2451, 2454 (1978)). This narrow reading of § 1292(a)(1) is in
line with federal policy which disfavors “piecemeal appeals.”
Switz. Cheese Ass’n, Inc. v. E. Horne’s Mkt., Inc., 385 U.S. 23, 24,
USCA11 Case: 21-10247       Date Filed: 03/16/2022     Page: 9 of 11




21-10247               Opinion of the Court                        9

87 S. Ct. 193, 195 (1966). The Supreme Court has emphasized
that lower courts must “approach this statute somewhat gingerly
lest a floodgate be opened that brings into the [§ 1292(a)(1)] ex-
ception many pretrial orders.” Id. Additionally, it has noted that
“§ 1292(a)(1) was intended to carve out only a limited exception
to the final-judgment rule,” so we must “construe[] the statute
narrowly to ensure that appeal as of right under § 1292(a)(1) will
be available only in circumstances where an appeal will further
the statutory purpose of ‘permit[ting] litigants to effectually chal-
lenge interlocutory orders of serious, perhaps irreparable, conse-
quence.’” Carson, 450 U.S. at 84, 101 S. Ct. at 996 (quoting Balt.
Contractors v. Bodinger, 348 U.S. 176, 181, 75 S. Ct. 249, 252
(1955), overruled on other grounds by Gulfstream Aerospace
Corp., 485 U.S. at 287–88, 108 S. Ct. at 1142–43).
       In its response to MCAG’s motion to dismiss the appeal,
CIGNA argued that the district court denied an injunction to en-
force the settlement agreement and to stop MCAG’s pursuit of
claims barred by the settlement agreement. However, the lan-
guage CIGNA used in its motion is not dispositive; rather, we
look to the substance of what it requested. In its expedited mo-
tion, CIGNA requested a stay of an arbitration hearing before the
Special Master. In our view, this is not an appealable interlocuto-
ry order. See Gulfstream Aerospace Corp., 485 U.S. at 279, 108 S.
Ct. at 1138 (“An order by a federal court that relates only to the
conduct or progress of litigation before that court ordinarily is not
considered an injunction and therefore is not appealable under
USCA11 Case: 21-10247       Date Filed: 03/16/2022    Page: 10 of 11




10                     Opinion of the Court                21-10247

§ 1292(a)(1).”); Cohen v. Bd. of Trs. of the Univ. of Med. & Den-
tistry of N.J., 867 F.2d 1455, 1464 (3d Cir. 1989) (“[A]n order stay-
ing or refusing to stay an action for equitable relief does not fall
under section 1292(a)(1), even though it postpones or accelerates
resolution of an action seeking injunctive relief.”). As the Su-
preme Court has explained, “[o]rders that in no way touch on the
merits of the claim but only relate to pretrial procedures are not
in our view ‘interlocutory’ within the meaning of [§] 1292(a)(1).”
Switz. Cheese Ass’n, Inc., 385 U.S. at 25, 87 S. Ct. at 195.
        Here, the district court denied CIGNA’s request to stay the
arbitration hearing, but that denial did not have serious, irrepara-
ble consequences such that it could only be challenged by imme-
diate appeal. See Carson, 450 U.S. at 84, 101 S. Ct. at 997 (“Unless
a litigant can show that an interlocutory order of the district court
might have a ‘serious, perhaps irreparable, consequence,’ and that
the order can be ‘effectually challenged’ only by immediate ap-
peal, the general congressional policy against piecemeal review
will preclude interlocutory appeal.”). Being forced to participate
in the arbitration hearing is not, in our view, a serious or irrepa-
rable consequence. Cf. In re Culton, 111 F.3d 92, 94 (11th Cir.
1997) (rejecting the argument that a “serious, perhaps irreparable
consequence” under Carson includes being “forced to continue
litigating and . . . expend[ing] significant amounts of time and
money”). Nor is immediate appeal needed to effectually chal-
lenge the arbitration hearing as the district court will still be re-
quired to enter a final order adopting or modifying the Special
USCA11 Case: 21-10247      Date Filed: 03/16/2022    Page: 11 of 11




21-10247              Opinion of the Court                      11

Master’s report after giving the parties an opportunity to be
heard. Fed. R. Civ. P. 53(f).
                                III.
       For the foregoing reasons, we dismiss CIGNA’s appeal for
lack of jurisdiction.

      APPEAL DISMISSED.2




2Because we have dismissed CIGNA’s appeal for lack of jurisdiction,
MCAG’s motion to supplement the record is DISMISSED as moot.